DETAILED ACTION
1.	This communication is in response to the amendment filed on 10/1/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest tracking in-process tasks of the first backup process and hierarchical relationships among the in-process tasks, computing a first set of performance metrics of the tracked in-process tasks of the first backup process processing the data stream, generating first performance data packets that comprise: (a) the first set of performance metrics and (b) indicators of the hierarchical relationships among the tracked in-process tasks, and merging into the data stream: (i) the first performance data packets and (ii) data packets that result from processing of the data stream by the first backup process; and wherein the data agent is further configured to: after the first backup process, perform a second backup process upon the data stream, wherein the second backup process comprises further merging into the data stream: (iii) second performance data packets comprising a second set of performance metrics of the second backup process which processes the data stream as received from the first backup process, wherein after the second backup process the data stream in-process performance data packets for the first backup process, comprises in-process performance data packets for the second backup process and further comprises data packets resulting from the first backup process and the second backup process processing the first data being backed up.


	With respect to claim 12 the prior art does not teach or fairly suggest initiate a data stream from a first storage device which comprises first data to be backed up to a secondary copy, process the data stream using successive first backup processes for generating the secondary copy, after a given one of the first backup processes: (a) measure performance characteristics of the given first backup process, resulting in first performance data packets, and (b) add the first performance data packets into the data stream, and transmit the data stream, comprising the first data as processed by the data agent and further comprising the first performance data packets, to a media agent that executes at the second computing device; wherein while executing the media agent, the second computing device is configured to: process the data stream as received from the data agent using successive second backup processes for generating the secondary copy, after a given one of the second backup processes: (i) measure 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 5, 2021